t c memo united_states tax_court david l branson and rosita w branson petitioners v commissioner of internal revenue respondent docket no filed date david l branson and rosita w branson pro sese robert h berman for respondent memorandum findings_of_fact and opinion marvel judge in a notice_of_deficiency dated date respondent determined deficiencies in petitioners’ federal income taxes accuracy-related_penalties and fraud penalties under sec_6663 a as follows 1unless otherwise indicated all section references are to the internal continued year deficiency dollar_figure big_number big_number penalties sec_6663 sec_6662 dollar_figure big_number big_number --- dollar_figure big_number on date when petitioners did not appear for the call of their case respondent filed a motion to dismiss for lack of prosecution with respect to the income_tax deficiencies and sec_6662 accuracy-related_penalties because fraud penalties were at issue we set the case for trial on date and directed respondent to give notice to petitioners by overnight mail delivery on date when the case was again called for trial petitioners did not appear respondent introduced evidence in support of his determination that the fraud_penalty under sec_6663 applies for each of the years at issue the issues for decision are whether respondent’s motion to dismiss for lack of prosecution should be granted and whether petitioners are liable for the fraud penalties under sec_6663 continued revenue code as amended and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts have been rounded to the nearest dollar findings_of_fact petitioners resided in california when they filed their petition i background david l branson and rosita w branson married in the 1990s mrs branson has three children including mark bella from a previous marriage during the years at issue petitioners maintained three personal bank accounts including an account ending in account at parishioners federal credit_union parishioners which was titled in mrs branson’s name and two joint accounts including an account ending in account at parishioners titled in mrs branson’s and robert jaworski’ sec_5 names 2generally this court applies the law of the circuit in which an appeal would lie see 54_tc_742 aff’d 445_f2d_985 10th cir absent a stipulation to the contrary the appropriate venue for appeal is determined on the basis of the taxpayers’ legal residence at the time the taxpayers filed their petition see sec_7482 and although respondent’s counsel asserts that petitioners currently are living in the philippines we shall apply the law as decided and applied by the u s court_of_appeals for the ninth circuit because they lived in california when they petitioned this court and there is no stipulation to the contrary in the record see id 3the other personal accounts include two accounts held in mr branson’s name 4rosita branson’s name is sometimes shown as rose branson on her bank accounts 5mr jaworski is the husband of mrs branson’s cousin evelyn jaworski continued ii petitioners’ businesses and transactions during the years at issue petitioners held ownership interests in three different businesses unison business services inc unison executive management services llc ems and first capital limited_partnership first capital all three businesses shared the same address petitioners maintained bank accounts at parishioners for unison ems and first capital as follows two joint accounts ending in account and titled in the names of unison and petitioners two joint accounts ending in and titled in the names of ems and mrs branson a joint account ending in titled in the names of ems mr bella and ann bella mr bella’s wife a joint account ending in titled in the names of ems and mr bella and a joint account ending in titled in the names of first capital and petitioners a unison unison a c_corporation provided income_tax preparation bookkeeping and consultation services mr branson owned of unison’s stock and mrs branson served as an officer of unison unison used a fiscal_year beginning august continued petitioners also held an interest in a joint account ending in at parishioners which was titled in the names of mrs jaworski and andrea castillo during the years at issue unison paid substantial personal living_expenses for petitioners and their family members including mortgage payments utilities credit card payments groceries restaurant bills and household equipment unison recorded some of the personal expenses as business_expenses unison recorded other personal expenses as payments on an alleged shareholder loan from petitioners to unison that did not actually exist during the years at issue mrs branson wrote numerous checks drawn on unison account in mrs branson wrote four checks to cash including a check for dollar_figure that she later deposited into account her personal bank account mrs branson also transferred dollar_figure from account to account in mrs branson wrote two checks to cash including a check for dollar_figure that she deposited into account in mrs branson wrote one check to cash and made one cash withdrawal 6for example unison wrote checks to mr jaworski and claimed deductions for alleged contract services mr jaworski deposited the checks into account mrs branson subsequently wrote checks drawn on account and deposited the amounts into account her personal account b ems ems a limited_liability_company treated as a partnership for tax purposes established pension plans for unison’s clients in petitioners owned of ems during and petitioners owned of ems and mr and mrs bella owned the remaining in the general ledger for ems petitioners recorded that ems transferred pension_plan contributions of dollar_figure dollar_figure and dollar_figure for and respectively to a deferred_compensation account in ems made one wire transfer of dollar_figure to a_trust pension_plan at edward jones ems made no other transfers to a pension_plan trust account in ems did not transfer any funds to a pension_plan trust account in or petitioners used the alleged pension_plan contributions to pay personal living_expenses for themselves 7the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of tefra pub_l_no sec_402 stat pincite do not apply to ems ems qualifies as a small_partnership under sec_6231 and did not elect pursuant to sec_6231 to have tefra apply see wadsworth v commissioner tcmemo_2007_46 holding that the designation of a tax_matters_partner on the partnership return coupled with the absence of any election statement is not an election to be subject_to tefra the small_partnership_exception allows this court to review in a deficiency_suit items that otherwise would be subject_to partnership-level proceedings id see also 132_tc_161 n aff’d 408_fedappx_908 6th cir 8mr and mrs bella share the profit but not the loss from ems and their family members including car payments and the balance of petitioners’ mortgage ems deducted some of these expenditures as business_expenses iii petitioners’ tax reporting petitioners jointly filed form sec_1040 u s individual_income_tax_return for petitioners also filed forms u s_corporation income_tax return for unison and forms u s return of partnership income for ems a petitioners’ tax_return on their form_1040 petitioners reported a total income_tax_liability of dollar_figure petitioners reported taxable interest_income of dollar_figure but did not report any amounts received as ordinary or qualified dividends petitioners attached to their 9on its form_1120 for taxable_year ending tye unison reported total income of dollar_figure and deductions of dollar_figure resulting in taxable_income of dollar_figure on its form_1120 for tye unison reported total income of dollar_figure deductions of dollar_figure and a net_operating_loss carryforward deduction nol of dollar_figure resulting in taxable_income of dollar_figure on its form_1120 for tye unison reported total income of dollar_figure total deductions of dollar_figure and an nol of dollar_figure resulting in taxable_income of dollar_figure 10petitioners attached to their form_1040 a schedule b interest and ordinary dividends on which they reported interest received from equitable life assurance society parishioners ems and first capital totaling dollar_figure form_1040 a schedule e supplemental income and loss on which they reported total partnership and s_corporation income of dollar_figure form_1065 on its form_1065 ems reported gross_receipts of dollar_figure and deducted the following expenses salaries and wages of dollar_figure taxes and licenses of dollar_figure and depreciation of dollar_figure ems also claimed a dollar_figure deduction for retirement_plan expenses and a dollar_figure deduction for employee benefit programs on an attached schedule k partners’ distributive_share items ems reported interest_income of dollar_figure ems also attached two schedules k-1 partner’s share of income credits deductions etc one for each of mr and mrs branson on which ems reported their shares of partnership items as follows ordinary business_losses of dollar_figure and dollar_figure to mr branson and mrs branson respectively and interest_income of dollar_figure to each 11on a statement attached to their form_1040 petitioners reported a passive loss with respect to ems totaling dollar_figure and passive_income with respect to first capital totaling dollar_figure b petitioners’ tax_return for petitioners reported a total income_tax_liability of dollar_figure petitioners reported taxable interest_income of dollar_figure a capital_loss deduction of dollar_figure and business income of dollar_figure but did not report any amounts received as ordinary or qualified dividends petitioners attached to their form_1040 two schedules c profit or loss from business sole_proprietorship on one schedule c petitioners identified mr branson as the proprietor indicated that the principal business was consulting and reported net_income of dollar_figure on the other schedule c petitioners identified mrs branson as the proprietor indicated that the principal business was administrative services and reported net_income of dollar_figure form_1065 on its form_1065 ems reported gross_receipts of dollar_figure and deducted the following expenses salaries and wages of dollar_figure repairs and maintenance of dollar_figure taxes and licenses of dollar_figure interest of dollar_figure and 12petitioners did not attach a schedule b to their form_1040 13petitioners attached to their form_1040 a schedule d capital_gains_and_losses depreciation of dollar_figure ems also claimed a dollar_figure deduction for retirement_plan expenses a dollar_figure deduction for employee benefit programs and o ther deductions totaling dollar_figure ems attached four schedules k-1 one for each of mr and mrs branson and mr and mrs belladollar_figure on the schedule_k-1 for mr branson ems reported his share of partnership items as follows ordinary business loss of dollar_figure interest_income of dollar_figure and distributions of dollar_figure on the schedule_k-1 for mrs branson ems reported her share of partnership items as follows ordinary business loss of dollar_figure interest_income of dollar_figure and distributions of dollar_figure c petitioners’ tax_return for petitioners reported a total income_tax_liability of dollar_figure petitioners reported taxable interest_income of dollar_figure and a capital_loss deduction of dollar_figure but did not report any amounts received as ordinary or qualified dividends petitioners attached a schedule e on which they reported total partnership and s_corporation income of dollar_figure 14on the schedules k-1 ems reported that mr and mrs bella did not share in any items of partnership income or loss 15on the schedule e petitioners reported nonpassive losses totaling dollar_figure continued form_1065 on its form_1065 ems reported gross_receipts of dollar_figure and deducted the following expenses repairs and maintenance_expenses of dollar_figure taxes and licenses of dollar_figure interest of dollar_figure and depreciation of dollar_figure ems also claimed a dollar_figure deduction for retirement_plan expenses a dollar_figure deduction for employee benefit programs and o ther deductions totaling dollar_figure ems attached four schedules k-1 one for each of mr and mrs branson and mr and mrs belladollar_figure on the schedules k-1 for mr and mrs branson ems reported that each was allocated an ordinary business loss of dollar_figure and interest_income of dollar_figure iv the audit and notice_of_deficiency christiane thai is a revenue_agent with the special enforcement program of the irs ms thai was assigned the examination of petitioners’ and unison’s returns as part of her examination ms thai also examined returns filed by ems petitioners provided ms thai with general ledgers for ems and unison continued and nonpassive_income totaling dollar_figure petitioners indicated that the schedule e included information with respect to ems and first capital but they did not allocate the losses and income to a particular business 16on the schedules k-1 ems reported that mr and mrs bella did not share in any items of partnership income or loss with respect to ems respondent prepared a form 4549-b income_tax examination changes and a form_4605 examination changes--partnerships fiduciaries small_business corporations and domestic international sales corporations on the basis of the general ledgers petitioners provided respondent disallowed in full the claimed deductions for contributions to retirement plans for 2005-dollar_figure for respondent also disallowed in full claimed deductions for depreciation and employee benefit programs and determined that ems had additional unreported income of dollar_figure for respondent disallowed in full claimed deductions for depreciation employee benefit programs and repairs and maintenance disallowed dollar_figure of o ther deductions claimed and determined that ems had additional unreported income of dollar_figure for respondent disallowed in full claimed deductions for depreciation employee benefit programs and taxes and licenses disallowed dollar_figure of the repairs and maintenance 17respondent disallowed the claimed deductions for two reasons first the ems retirement_plan was not a qualified_plan second ems did not actually transfer the claimed amounts from its bank account to a pension_plan trust account ems did not transfer any amounts from its bank account to a pension_plan trust account in respondent identified one transfer of dollar_figure from ems to an edward jones pension_plan account in however respondent disallowed a deduction for the dollar_figure transfer because the alleged plan was not a qualified_plan 18on the form 4549-b respondent adjusted_income by disallowing a claimed continued deduction and dollar_figure of o ther deductions claimed and determined that ems had additional unreported income of dollar_figure for respondent allocated of ems’ income to petitioners for and respondent allocated of ems’ income to petitioners to mr bella and to mrs belladollar_figure consequently respondent determined that petitioners received flowthrough income from ems of dollar_figure dollar_figure and dollar_figure for and respectively with respect to unison respondent determined that petitioners had used funds in unison’s bank accounts to pay various personal expenses on its general ledgers unison recorded payment of petitioners’ personal expenses either as business expenses20 or payments on the shareholder loan respondent treated the amounts expended for petitioners’ personal expenses as constructive dividends to continued deduction of dollar_figure for taxes and licenses on its form_1065 ems claimed only a deduction of dollar_figure for taxes and licenses 19in mr and mrs bella each became a partner of ems 20unison recorded petitioners’ personal expenses under various headings including computer expenses equipment rental health insurance supplies repairs and maintenance utilities advertising reimbursed expenses employee benefit program expenses outside services professional travel_expenses contract service janitorial expenses property insurance and office expenses them and determined that they received from unison constructive dividends of dollar_figure dollar_figure and dollar_figure for and respectivelydollar_figure on date respondent issued to petitioners a notice_of_deficiency for making the following adjustments increased petitioners’ income for by dollar_figure for constructive dividends received from unison increased petitioners’ income for qualified dividends received from unison by dollar_figure dollar_figure and dollar_figure for and respectively 21because unison used a fiscal_year different from petitioners’ for tax purposes during the examination ms thai broke down the constructive dividends_paid by unison into seven months and five months periods from january to july and from august to december petitioners did not produce unison’s general ledger for the period from august to date 22in the notice_of_deficiency respondent determined that for petitioners received constructive dividends in excess of unison’s earnings_and_profits consequently respondent reduced to zero petitioners’ basis in unison stock respondent also determined that for petitioners received constructive dividends in excess of earnings_and_profits respondent treated the amount of constructive dividends in excess of earnings_and_profits dollar_figure as capital_gains 23respondent determined that the corporate benefits petitioners received from unison were taxable as constructive dividends respondent classified the dividends as qualified dividends in the notice_of_deficiency increased petitioners’ schedule e income with respect to ems as follows by dollar_figure dollar_figure and dollar_figure for and respectively as to mrs branson and by dollar_figure dollar_figure and dollar_figure for and respectively as to mr branson increased mrs branson’s schedule e income with respect to first capital by dollar_figure for increased mr branson’s schedule e income with respect to first capital by dollar_figure for disallowed claimed net_operating_loss nol carryforwards of dollar_figure and dollar_figure for and respectively and disallowed dollar_figure capital_loss deductions petitioners claimed for and respondent also determined that petitioners were liable for the fraud_penalty under sec_6663 and alternatively for the accuracy-related_penalty under sec_6662 v petitioners’ tax_court proceeding on date petitioners filed a petition with this court in which they alleged that respondent’s determinations in the notice_of_deficiency were erroneous and that they should not be held liable for the penalties we set petitioners’ case for trial during our date los angeles california trial session and mailed to them a notice setting case for trial and a standing_pretrial_order dated date the notice warned petitioners that y our failure to appear may result in dismissal of the case and entry of decision against you the standing_pretrial_order required the parties to prepare a stipulation of facts and stated that the failure of either party to cooperate in the preparation of this stipulation could result in sanctions the order also required each party to prepare a pretrial memorandum and submit copies to the court and the opposing party at least two weeks before the first day of the trial session on date respondent filed a motion for leave to file amendment to answer and the court lodged respondent’s amendment to answer by order dated date we ordered petitioners to file a response to respondent’s motion petitioners did not file a response and consequently we granted respondent’s motion and filed respondent’s amendment to answer on date respondent mailed petitioners a letter inviting them to a stipulation of facts conference on date and requesting that they produce all documents they intended to introduce at trial respondent warned petitioners that if they failed to appear at the scheduled trial session the court could dismiss their case and enter a decision against them after petitioners failed to attend the conference respondent mailed them another letter reminding them of the court’s standing_pretrial_order and of the rules regarding pretrial preparation petitioners did not respond to any letters or exchange any documents with respondent on date respondent filed a motion for entry of order that undenied allegations in the answer be deemed admitted pursuant to rule c by order dated date we ordered petitioners to file a reply to respondent’s motion petitioners failed to file a reply to respondent’s motion and we granted respondent’s motion on date respondent filed and served a pretrial memorandum petitioners did not file or serve a pretrial memorandum on date respondent mailed to petitioners a letter advising them that respondent’s counsel was available for a conference to discuss the case exchange documents and prepare a stipulation of facts respondent again warned petitioners that their failure to appear at the scheduled trial session could result in dismissal of the case and an entry of judgment against them petitioners did not respond to this letter on date petitioners failed to appear at the calendar call respondent’s counsel appeared and filed with the court a motion to dismiss for lack of prosecution with respect to the deficiencies in petitioners’ income_tax and the sec_6662 penalties we took respondent’s motion under advisement and set trial for date on date this case was called for trial petitioners did not appear respondent’s counsel represented to the court that he provided notice of the trial to petitioners by overnight mail to date petitioners have not filed a response to the motion to dismiss opinion i motion to dismiss the court may dismiss a case at any time and enter a decision against the taxpayer for failure to prosecute his case properly failure to comply with the rules of the court or any order of the court or for any cause that the court deems sufficient see rule b dismissal is appropriate where the taxpayer’s failure to comply with the court’s rules and orders is due to willfulness bad faith or fault see 765_f2d_939 9th cir 82_tc_592 in addition the court may dismiss a case for lack of prosecution if the taxpayer inexcusably fails to appear at trial or does not otherwise participate in the resolution of his claim see rule a 860_f2d_1521 9th cir petitioners have disregarded the court’s rules and standing_pretrial_order by failing to cooperate with respondent to prepare this case for trial petitioners failed to prepare and submit a pretrial memorandum as required by the court’s order and have yet to produce any relevant documents petitioners failed to appear at the calendar call and at the scheduled trial petitioners’ pattern of inaction made it impossible for the parties to exchange information conduct negotiations or prepare a stipulation of facts before trial petitioners’ course of conduct reflects a consistent failure to abide by this court’s rules and orders this court and respondent’s counsel repeatedly warned petitioners of the consequences of failing to prepare for trial and of failing to appear for trial despite those warnings petitioners failed to make any reasonable effort to demonstrate their good_faith and willingness to prepare this case for trial for all of these reasons we find that petitioners have failed to comply with the court’s rules and orders and have failed to properly prosecute this case see noli v commissioner f 2d pincite with respect to the deficiencies in petitioners’ federal_income_tax petitioners have failed to raise any issue or introduce any evidence despite the fact that they bear the burden_of_proof see rule a 290_us_111 holding that the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving them incorrect dollar_figure although respondent concedes that he bears the burden of production with respect to the sec_6662 a accuracy-related_penalties see sec_7491 respondent has carried the burden of production by introducing evidence establishing a basis for the deficiencies and the sec_6662 penalties determined in the notice_of_deficiency accordingly we shall grant respondent’s motion to dismiss this case for lack of prosecution with respect to the deficiencie sec_24the u s court_of_appeals for the ninth circuit has held that for the presumption of correctness to attach to the notice_of_deficiency in unreported income cases the commissioner must establish some evidentiary foundation connecting the taxpayer with the income-producing activity see 596_f2d_358 9th cir rev’g 67_tc_672 or demonstrating that the taxpayer actually received unreported income see 680_f2d_1268 9th cir all of the facts upon which respondent relies to link petitioners to the income-producing activities have been deemed admitted by operation of rule c on the basis of the deemed admissions we conclude that respondent has established an evidentiary foundation linking petitioners to the income-producing activities see vogt v commissioner tcmemo_2007_209 aff’d 336_fedappx_758 9th cir 25generally sec_6662 and b authorizes the commissioner to impose a penalty if there is an underpayment due to a substantial_understatement_of_income_tax an understatement means the excess of the amount of tax required to be shown on the return over the amount of tax which is shown on the return reduced by any rebate sec_6662 an understatement is substantial if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 in petitioners’ federal_income_tax and the sec_6662 accuracy-related_penalties for and dollar_figure ii sec_6663 fraud_penalty if any part of an underpayment on a return is due to fraud sec_6663 imposes on the taxpayer filing the return a penalty equal to of the part of the underpayment attributable to fraud to prove that a taxpayer is liable for the penalty the commissioner must prove by clear_and_convincing evidence that an underpayment_of_tax exists and some part of the underpayment is due to fraud see sec_6663 sec_7454 rule b 96_tc_858 aff’d 959_f2d_16 2d cir if the commissioner proves that any part of an underpayment is attributable to fraud then the entire underpayment shall be treated as attributable to fraud unless the taxpayer shows by a preponderance_of_the_evidence that a part was not so attributable see sec_6663 26respondent determined that the sec_6662 penalty applies only to dollar_figure and dollar_figure of petitioners’ underpayments for and respectively respondent determined that the sec_6663 penalty applies to the remaining portions of the underpayments or dollar_figure and dollar_figure for and respectively respondent is not attempting to impose duplicate penalties with respect to the same portions of the underpayments respondent did not determine a sec_6662 penalty for a underpayment_of_tax in the notice_of_deficiency respondent determined that petitioners underpaid their and federal income taxes by dollar_figure dollar_figure and dollar_figure respectively we find that respondent has proven by clear_and_convincing evidence that petitioners underpaid their federal income taxes for the years at issue see 62_tc_260 see also tonn v commissioner tcmemo_1982_118 b fraudulent intent introduction if fraud is determined for multiple taxable years the commissioner’s burden applies separately for each of the years temple v commissioner tcmemo_2000_337 aff’d 62_fedappx_605 6th cir the commissioner satisfies this burden by showing that the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes dileo v commissioner t c pincite fraud does not include negligence carelessness misunderstanding or unintentional understatement of income 236_f2d_844 3d cir the existence of fraud is a question of fact to be resolved upon consideration of the entire record see dileo v commissioner t c pincite fraud is never presumed and must be established by independent evidence of fraudulent intent see 251_f2d_311 9th cir aff’g tcmemo_1956_112 fraud may be shown by circumstantial evidence because direct evidence of the taxpayer’s fraudulent intent is seldom available see 92_tc_661 67_tc_181 aff’d without published opinion 578_f2d_1383 8th cir the taxpayer’s entire course of conduct may establish the requisite fraudulent intent see 56_tc_213 any conduct likely to mislead or conceal may constitute an affirmative act of evasion see 317_us_492 and an intent to mislead may be inferred from a pattern of such conduct see 394_f2d_366 5th cir aff’g tcmemo_1966_81 however fraud is not proven when a court is left with only a suspicion of fraud and even a strong suspicion is not sufficient to establish a taxpayer’s liability for the fraud_penalty see 234_f2d_823 5th cir aff’g in part and rev’g in part on another ground tcmemo_1955_9 184_f2d_86 10th cir 66_tc_538 badges_of_fraud because it is difficult to prove fraudulent intent by direct evidence the commissioner may establish fraud by circumstantial evidence which includes various badges_of_fraud hereinafter factors on which the courts often rely see 796_f2d_303 9th cir aff’g tcmemo_1984_601 dileo v commissioner t c pincite these factors focus on whether the taxpayer engaged in certain conduct that is indicative of fraudulent intent such as understating income failing to maintain adequate_records offering implausible or inconsistent explanations concealing income or assets failing to cooperate with tax authorities engaging in illegal activities providing incomplete or misleading information to the taxpayer’s tax_return_preparer offering false or incredible testimony filing false documents including filing false income_tax returns failing to file tax returns and engaging in extensive dealings in cashdollar_figure see bradford v commissioner f 2d pincite 94_tc_654 recklitis v commissioner 27these factors are nonexclusive see 99_tc_202 91_tc_874 21_tc_917 aff’d 220_f2d_871 4th cir see also morse v commissioner tcmemo_2003_332 aff’d 419_f3d_829 8th cir the existence of any one factor is not dispositive but the existence of several factors is persuasive circumstantial evidence of fraud see 99_tc_202 petzoldt v commissioner t c pincite respondent determined that dollar_figure dollar_figure and dollar_figure of petitioners’ underpayments for and respectively were due to fraud respondent contends that petitioners are deemed to have admitted their fraudulent intent with respect to these underpayments by virtue of this court’s order dated date whereby we granted respondent’s motion under rule c dollar_figure we agree and consequently we deem petitioners to have admitted their fraudulent intent with respect to the underpayments while we give some weight to the deemed admission in our analysis we do not rely exclusively on it in deciding whether the fraud_penalty should apply 28in respondent’s amendment to answer respondent alleged that petitioners understated their tax_liabilities on their income_tax returns due to fraud for the taxable and because we granted respondent’s motion under rule c this fact is deemed admitted respondent also contends that the following factors are present in this case petitioners underreported their income for the years at issue petitioners failed to maintain adequate_records for the years at issue petitioners concealed income and assets for the years at issue petitioners failed to cooperate with tax authorities regarding the years at issue and petitioners engaged in extensive dealings in cash for the years at issue because we decide the existence of fraudulent intent on the basis of the entire record we analyze each factor below a understating income a pattern of substantially underreporting income for several years is strong evidence of fraud particularly if the reason for the understatements is not satisfactorily explained or due to innocent mistake see 348_us_121 spies u s pincite webb v commissioner f 2d pincite the u s court_of_appeals for the ninth circuit to which an appeal in this case would lie absent a stipulation to the contrary see sec_7482 has stated that repeated understatements in successive years when coupled with other circumstances showing an intent to conceal or misstate taxable_income present a basis on which the tax_court may properly infer fraud 262_f2d_727 9th cir aff’g in part and remanding in part 29_tc_279 see also energy_research generation inc v commissioner tcmemo_2011_45 on their original tax returns petitioners reported taxable_income of dollar_figure for zero for and zero for petitioners underreported their taxable_income by dollar_figure dollar_figure and dollar_figure for and respectively petitioners failed to report over of their total taxable_income for each of the years at issue we find that petitioners substantially underreported their income for and given the substantial amounts underreported their pattern of underreporting income and their lack of any explanation for the underreporting petitioners’ understatements are persuasive evidence of fraudulent intent see eg morse v commissioner f 3d pincite b failing to maintain adequate_records the failure to maintain adequate business records supports a finding of fraud see 89_tc_1280 see also 75_tc_1 the u s court of appeal sec_29these figures include adjustments to income with respect to petitioners’ schedules e constructive dividends from unison and for taxable_year capital_gain from unison these figures do not include adjustments not due to fraud including adjustments to social_security income capital_gains and nol carryforwards for the ninth circuit has stated that i nadequate or non-existent records are also a badge of fraud 595_f2d_1189 9th cir aff’g tcmemo_1976_15 see also said v commissioner tcmemo_2003_148 aff’d 112_fedappx_608 9th cir ms thai testified that she repeatedly asked petitioners to provide records and documentation and that they failed to do so ms thai further testified that the general ledgers petitioners provided contained falsified information including the entry of personal expenses as business_expenses and the recording of a nonexistent shareholder loan petitioners provided no documentation to support any items in the general ledgers although petitioners kept general ledgers to reflect their business activity the general ledgers contained falsified and inaccurate information additionally petitioners failed to keep adequate_records to substantiate the items in the general ledgers petitioners offered no explanation regarding the nonexistence of their business records petitioners’ inadequate and missing records are indicative of fraud c concealing assets or income an intent to evade tax may be inferred by concealment of assets or covering up sources of income spies u s pincite a taxpayer’s use of a business to conceal the personal nature of expenses is also evidence of fraud see 42_tc_358 aff’d 355_f2d_929 6th cir evans v commissioner tcmemo_2010_199 romer v commissioner tcmemo_2001_168 a taxpayer’s concealment of the ownership of assets or income supports a finding of fraud see 449_f2d_311 9th cir aff’g tcmemo_1969_48 petitioners caused unison to write checks to mr jaworski and charge the expenditures as contract labor expenses after mr jaworski deposited the checks into account mrs branson wrote checks from account and deposited them into account when ms thai questioned mrs branson about account mrs branson denied that she held any ownership_interest in the account unison also recorded the payment of personal expenses as payments on a nonexistent shareholder loandollar_figure mrs branson wrote checks from unison account to herself to her children and to cash petitioners used the funds in the unison account to pay personal living_expenses for themselves and family members thereby disguising their personal expenses as business_expenses see eg romer v commissioner 30in addition ems transferred money to a deferred_compensation account which petitioners used to pay personal living_expenses tcmemo_2001_168 the business funds used to pay these personal expenses constituted constructive dividends and therefore income to petitionersdollar_figure petitioners engaged in various transactions to conceal their ownership of income and the manner in which they engaged in these transactions provides further evidence of fraud petitioners concealed income by treating personal expenditures as business_expenses and failing to report the expenditures as income on their returns we find that petitioners concealed income by using the entity bank accounts to pay for their personal living_expenses d failing to cooperate with tax authorities failure to cooperate with revenue agents during an investigation is a badge of fraud see 525_f2d_741 9th cir aff’g in part rev’g in part 60_tc_199 grosshandler v commissioner t c pincite sec_61 defines gross_income as all income from whatever source derived a constructive_dividend is simply a corporate disbursement that is a dividend in the contemplation of law though not called such by the corporation making the disbursement 923_f2d_67 7th cir for a payment to be a constructive_dividend to a shareholder the corporation need not pay it directly to the shareholder id when a corporation confers an economic benefit on a shareholder without expectation of reimbursement that economic benefit becomes a constructive_dividend 560_f3d_1133 9th cir aff’g tcmemo_2004_272 and tcmemo_2006_55 thorpe v commissioner tcmemo_1998_115 this failure is persuasive evidence of a taxpayer’s guilty knowledge see 79_tc_888 ms thai testified that during the investigation she asked petitioners to provide documentation to support various items in the general ledgers and that they failed to do so ms thai further testified that when she asked mrs branson for additional information regarding account mrs branson stated that it was not her bank account upon further investigation however ms thai discovered that mrs branson was a joint owner of account and that mrs branson had written checks drawn on the account which she later deposited into account during the course of the examination petitioners provided to ms thai copies of their and form sec_1040 that differed from those previously fileddollar_figure petitioners failed to provide any documents to substantiate the amount or business_purpose of any item in the general ledger petitioners provided no documentation to substantiate the alleged shareholder loan petitioners provided form sec_1040 that differed substantially from those they previously filed we find that petitioners failed to cooperate with respondent’s revenue_agent ms thai 32on the form sec_1040 petitioners reclassified as shareholder loans a majority of the expenses that ms thai had determined were personal expenses e extensive dealings in cash extensive dealings in cash to avoid scrutiny of a taxpayer’s finances is a badge of fraud see bradford v commissioner f 2d pincite fraudulent intent may be inferred when a taxpayer handles his affairs in a manner designed to avoid making the records usual in transactions of the kind spies u s pincite in particular when a taxpayer’s dealings in cash are accompanied by attempts to conceal income or avoid cash transaction reporting requirements that course of conduct is probative evidence of fraud see valbrun v commissioner tcmemo_2004_242 failure to maintain records concerning cash transactions is evidence of fraud see choi v commissioner tcmemo_2002_183 aff’d 379_f3d_638 9th cir mrs branson wrote numerous checks drawn on unison account to cash during the years at issue in some instances mrs branson deposited the cash into account her personal account ms thai was unable to trace the whereabouts of two checks written to cash including one in for dollar_figure and another in for dollar_figure petitioners provided no explanations or records concerning the cash transactions we find that petitioners engaged in cash transactions to conceal income and failed to maintain records concerning those cash transactions c conclusion respondent has proven by clear_and_convincing evidence that petitioners underpaid their tax_liabilities for and and that some part of the underpayment for each year was due to fraud petitioners bear the burden of showing by a preponderance_of_the_evidence what portion of each underpayment if any is not attributable to fraud see sec_6663 petitioners have not argued or introduced any credible_evidence to prove that any specific_portion of any underpayment was not attributable to fraud the record overwhelmingly establishes that petitioners acted with fraudulent intent accordingly we hold that petitioners are liable for the sec_6663 fraud penalties as determined by respondent we have considered all the other arguments made by the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing an appropriate order and decision will be entered
